Exhibit 10.35 THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE COMPANY OF A WRITTEN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO THE COMPANY THAT THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND SUCH STATE SECURITIES LAWS. US $205,401.61 September 1, 2009 (the "Issuance Date") Plus interest at Eighteen Percent (18%) For a Term of One (1) Year SUPERSEDING CONVERTIBLE NOTE FOR VALUE RECEIVED, AccessKey IP, Inc. (the "Company" or "Maker" or "AccessKey"), a Nevada corporation, having a place of business at 8yoming Blvd NE, Suite 420, Albuquerque, New Mexico, 87113, hereby promises to pay to the order of Micro PIPEI, L.L.C. ("Payee", "Holder" or "Lender"), a Minnesota Limited Liability Company, having its principal address at 301 Mission Avenue, Suite 209, Oceanside, CA 92054, the sum of $205,401.61.
